The opinion of the Court was delivered by
Poché, J.
This controversy involves oppositions to the tableau of administration of the succession of Antoine Romero, propounded by Severin Romero and his co-heirs, children of the deceased, opposing generally all debts entered on the tableau as due by the succession, and claiming as heirs certain amounts alleged to be due by their deceased father to their mother, on account of the latter’s paraphernal property received by the husband and converted to his own use, and urging a further demand of $1180 alleged to have been received by their'father as paraphernal funds of their mother.
The account is also opposed by Donatien, Felicien and Irma Dom*948ingue, who seek to be placed on the tableau as creditors for the sum of $1005, alleged to be due to them by the deceased as the administrator of the succession of their deceased father, Francisco Domingue. These last opponents also resist the claims of the several creditors whose accounts are opposed by the heirs of Antoine Eomero. The claims thus opposed are those of prosper Eomero, Hervilien Segura, two claims of Désiré B. Miguez, Charles Delcambre, Theodore Delcambre, Lucien Pommier, succession of J. A. Mestayer, and St. Peter’s church, and E. Segura.
The judgment of the district judge rejected the claim of Severin Eomero and his co-heirs as creditors, ignored that of the Domingue opponents, rejected as unproved and, besides, as prescribed, the claims of Hervilien Segura ánd of Lucien Pommier, who had been placed on the tableau as creditors, and that of Achille Bessum, who had filed an opposition with the object of being recognized as creditor; and homologated the account as thus amended.
This appeal is prosecuted by Severin Eomero and his co-heirs and by the Domingue heirs.
Hervilien Segura, Lucien Pommier and Achilles Bessum, whose claims were rejected below, have not appealed, nor has the administrator, hence that feature of the judgment is not open to discussion.
But the same reasons which induced the district judge to reject these claims apply to those of Prosper Eomero, St. Peter’s church and the succession of J. A. Mestayer, whose several accounts are entirely unsupported by any evidence, and to those of D. B. Miguez, Eaphael Segura, Charles Delcambre and Theodore Delcambre, whose notes are all prescribed, the record containing no legal evidence of the interruption of prescription.
The Eomero opponents have no evidence in the record to support their claim of $1180, alleged to be due to their mother on account of the paraphernal funds belonging to her and alleged to have been disposed of by the deceased, Antoine Eomero.
Their other claim is for the sum of $800, the alleged value of cattle belonging to their mother at the date of her marriage, a,nd alleged to have been sold by the husband for his use and benefit. The evidence on that point consists exclusively of vague parol testimony, which fails to show the number of cattle received, the price at which any were sold, or any other particulars of the alleged transaction on which a judicial conclusion could rest. Both of their claims were properly rejected.
The claim of the Domingue opponents is proved by competent evi*949dence, consisting of the account of administration of the succession of their deceased father presented by Antoine Romero as administrator, who charged himself with the sum of $1005 accruing to these opponents, then minors, and no effort has been made to prove any payment thereof or thereon.
Tiie omission of onr brother of the district court to recognize this claim must be due to an oversight. But these opponents claim a mortgage to which they are not entitled.
It is therefore ordered that the judgment appealed from be amended in the following particulars:
1. In ordering the Domingue opponents to be placed on the tableau as ordinary creditors in the sum of $1005, with interest as claimed in their opposition, which claim had been ignored in said judgment.
2. In rejecting the claims of Prosper Romero, Raphael Segura, Désiró B. Miguez two claims, Charles Pelcambre, Theodore Delcambre, St. Peter’s church, and of the succession of J. A. Mestayer, which liad been allowed in said judgment.
And it is now ordered that said judgment, as thus amended, be affirmed, costs of appeal to be paid by the succession.